DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 10, 13-19, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vivo et al. ( Discussion on support of simultaneous mode 1 and mode 2 (As provided in the IDS)).  	Regarding claims 1, 13, Vivo et al. discloses a method comprising: receiving information indicating a plurality of resource allocation mode configurations, wherein each resource allocation mode configuration of the plurality of resource allocation mode configurations corresponds to a logical channel of a plurality of logical channels (see section 2.1 teaches of resource allocation in mode 1 or mode 2 or a combination of  by a control channel has a higher priority than an autonomously generated sidelink grant  (See section 2.1 and 2.3 teaches of prioritizing mode 1 or mode 2 sidelink grant depending on QoS requirements and transmitting data for logical channels using one of the scheduling modes).
 	Regarding claims 6, 18, Vivo et al. discloses a method, further comprising receiving a sidelink grant from a base unit, wherein, in response to receiving the sidelink grant from the base unit, data for logical channels of the plurality of logical channels is only included if the data transmission scheduling mode of the logical channels comprises the first scheduling mode. (See section 2.1 and 2.3 teaches of prioritizing mode 1 or mode 2 sidelink grant depending on QoS requirements and transmitting data for logical channels using one of the scheduling modes). 	Regarding claims 7, 19, Vivo et al. discloses a method, further comprising selecting a sidelink grant, wherein, in response to selecting the sidelink grant, data for logical channels of the plurality of logical channels is only included if the data transmission scheduling mode of the logical channels comprises the second scheduling mode. (See section 2.1 and 2.3 teaches of prioritizing mode 1 or mode 2 sidelink grant depending on QoS requirements and transmitting data for logical channels using one of the scheduling modes).	
	Regarding claims 9, 21, Vivo et al. discloses a method, wherein the first scheduling mode comprises a first power control loop and the second scheduling mode 
	Regarding claims 10, 22, Vivo et al. discloses a method, wherein the first scheduling mode comprises a first power control loop and the second scheduling mode comprises a second power control loop, and the first power control loop and the second power control loop are related to one another. (See section 2.2 teaches of different transmission power for each scheduling mode.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vivo et al. ( Discussion on support of simultaneous mode 1 and mode 2 (As provided in the IDS)) in view of Lu et al (US 2019/0364588 A1).  	Regarding claims 11, 12, 23, 24, Vivo et al. discloses the claimed invention as set forth in claim 1 above. Vivo et al. does not disclose a method, further comprising transmitting initial feedback using the first scheduling mode and retransmitting feedback using the second scheduling mode. However Lu et al. discloses a method, further comprising transmitting initial feedback using the first scheduling mode and retransmitting feedback using the second scheduling mode (Para 35). It would have .
Allowable Subject Matter
Claims 8, and 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467